Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1.   The Applicant’s response to the office action filed on February 01, 2022 is acknowledged.
                                                  Status of the Application
2. Claims 1, 3-13 and 15-17 are pending under examination. Claims 2 and 14 were canceled. The Applicant’s arguments and amendment have been fully considered and found persuasive for the reasons that follow. The action is made Final necessitated by the amendment.
Response to the Arguments:
3. The objection to the specification has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 112, second paragraph has been withdrawn in view of the amendment.
5. With reference to the rejection under obviousness type of double patenting of claims 1-9 over the co-pending application 16/892,612 and the rejection of claims 10-17 over the claims in the co-pending application 16/892,612 in view of WO 2016/010856, the Applicant’s arguments and the amendment have been fully considered and found persuasive and the rejection has been withdrawn in view of the amendment. However, the claims as amended are within the scope of the claims in the co-pending application and the rejection has been reapplied to address the amendment.
6. The rejection of claims 1-9 under 35 USC 102(a)(1) as being anticipated by Vogelstein et al. has been withdrawn in view of the amendment.
7. The rejection of claims 10-17 under 35 USC 103 as being obvious over Vogelstein et al. in view of WO 2016/010856 has been withdrawn in view of the amendment.
                          New Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.  Claims 1, 3-13 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the long amplicons " in line 16.  There is insufficient antecedent basis for this limitation in the claim 1 because the preceding lines in claim 1 do not recite long amplicons and it is unclear and indefinite what the limitation is referring to. Claim 10 recites the limitation “the long amplicons " in line 16.  There is insufficient antecedent basis for this limitation in the claim 10 because the preceding lines in claim 10 do not recite long amplicons and it is unclear and indefinite what the limitation is referring to. If the Applicants intend to refer to error-free amplicons are long amplicons, amending the claim to provide sufficient antecedent basis for said limitation, would obviate the rejection.  
B. Claim 3, 13, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 3 recites ‘wherein said pool of amplicons further comprises one or more error-containing amplicons’. The metes and bounds of the claims are unclear and indefinite because the independent claim 1 upon which the instant claim 3 depends, recites said pool comprising error free amplicons and one or more error containing amplicons and it is not clear if the limitation in claim 3 is referring to said one or more error containing amplicons or does it refer to further more additional one or more error containing amplicons.
Nonstatutory Double Patenting
9.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
  Claims 1, 3-13 and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-10 of co-pending Application No. 16/892,612. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1, 3-13, 15-17 are entirely within the scope of the claims 1, 4-10 of the co-pending application. Specifically the method steps of the instant claims comprising providing a pool of amplicons comprising error-free and error-containing amplicons, wherein the pool of amplicons is prepared by tagging target nucleic acid by PCR using tagged oligonucleotide primers to prepare tagged nucleic acid molecules and amplifying the tagged nucleic acid molecules by PCR using a universal primer which hybridizes to a universal primer section in the tagged nucleic acid molecules to produce a pool of amplicons wherein the tagged oligonucleotide primer comprising a tag section, universal primer section at 5’ side and a target-specific section index section at 3’ end; wherein the error-free amplicons from tagged oligonucleotide primers in which the length of the index section is X nucleotides and wherein the length of index section is  greater than or equal to X+1 nucleotides but less than X+40, wherein X is an integer from 4-30; sequencing each amplicon in the pool, comparing the sequence information of each amplicon and determining the sequence information of each amplicon are within the scope of the claims in the co-pending application. The instant claims differ from the claims in the co-pending application in reciting error-free amplicons from index section length X+1 producing longer amplicons and one or more error-containing amplicons produced from X-1 nucleotides producing shorter amplicons which is an obvious variation over the claim 1 in the co-pending application because said limitations are recited separately in the instant claims 1 and 3, whereas said limitations combined in one claim as recited in claim 1 of the co-pending application and are coextensive in scope. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
10.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hamady et al. (US 2010/0323348) in view of Goodrich et al. (US 2015/0184214).
      Hamady et al. teach a method of claim 1, 9-12, 17, for determining a nucleotide sequence of a target nucleic acid, comprising: providing a pool of amplicons comprising error-free and error containing amplicons, wherein the pool of amplicons is prepared by tagging target nucleic acid by PCR using tagged oligonucleotide primers to prepare tagged nucleic acid molecules and amplifying the tagged nucleic acid molecules by PCR using a universal primer which hybridizes to a universal primer section in the tagged nucleic acid molecules to produce a pool of amplicons wherein the tagged oligonucleotide primer comprising a tag section, universal primer section at 5’ side and a target-specific section index section at 3’ end; wherein the error-free amplicons from tagged oligonucleotide primers in which the length of the index section is X nucleotides and wherein the length 4-40 (para 0008-0009, 0086-00096, 0114-0134: indicating tagging target nucleic acids by PCR using primers with a tag section and target specific region, wherein primers also comprise universal primer section and index section (unique nucleotide tag or barcode sequence); 
   sequencing each amplicon in the pool of amplicons to obtain sequence information of each amplicon (para 0008-0009, para 0089-0096, 0135);
     comparing a part of the sequence information of each amplicon with at least a part of the sequence of the target specific primer section, wherein the part of the sequence information of each amplicon is a sequence (0097-0106, para 0135-0146: indicating sequences that comprise error free (error corrected) and error containing amplicons (error non-correctable amplicons) are compared;
   determining whether the part of the sequence information of each amplicon comprises at least the part of the sequence of the target specific primer section and determining sequence of the target region using sequence information which comprises at least the part of the sequence of the target-specific primer section (para 0097-0106, 0135-0146: indicating determining the sequence information based on identifying correct error free amplicons and discording error containing amplicons).
   With reference to claim 3, 13, Hamady et al. teach that the one or more error containing short amplicons are produced from tagged oligonucleotide primers in which the length of the index section is X nucleotides and wherein the length of index section is greater than or equal to 25 nucleotides (para 0097-0106).
      With reference to claim 4, Hamady et al. teach that the number of nucleotides of the target-specific primer section is 10 to 50 (para 0126-0128 indicating target specific primer section in bold comprising 10-50 nucleotides).
With reference to claim 5-8, 15-16, Hamady et al. teach that the index section comprises a pre-defined sequence, or a unique identifier section and an adaptor section at the 5’ side of the universal primer section (para 0086-0096, 0126-0128). 
         Although Hamady et al. teach index section comprising unique barcode nucleotide tag sequence and determining the error-free and error-containing amplicon sequences and determining the target nucleic acid sequence based on the unique barcode nucleotide tag sequence, Hamady et al. did not teach specifically teach the index section having a length equal to or greater than X+1 nucleotides.
        Goodrich et al. teach a method for synthesizing full length target oligonucleotide from a pool containing longer or shorter or same sequences, wherein the primer comprises a tag sequence corresponding in frame with full-length sequence, in frame with + 1 longer, and -1 shorter sequence of the target nucleic acid and said tag system is used for positive selection of appropriate correct sequences and negative selection of appropriate incorrect sequences (para 0005, 0045-0050)
        It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Hamady et al. with tag system as taught by Goodrich et al. to improve the determination of error-free/ error containing sequence of a target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the method of detecting correct error-free target nucleic acid because Goodrich et al. explicitly taught use of  tag sequences comprising N+1 and N-1 nucleotide tags would differentiate the amplification products in selecting correct or error-free full-length target nucleic acid products from a pool of nucleic acid sequences (para 0045-0050, abstract) and such a modification of the method to include N+1 and N-1 tag sequences in primers is considered obvious over the cited prior art.
                                                      Conclusion
           No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637